ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/28/21 wherein the specification was amended; claims 1-15 and 17-20 were canceled; claims 16 was amended; and claims 21-48 were added.  
            Note(s):  Claims 16 and 21-48 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/28/21 to the rejection of claims 16, 19, and 20 made by the Examiner under 35 USC 112 (first and second paragraphs) have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, all outstanding rejections are hereby WITHDRAWN.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) duocarmycin analogues, calicheamycin derivatives, maytansine analogues, camptothecin, and derivatives of the mayatansinoid type.  (2) In addition, the invention does not sufficiently describe the invention as it relates to CD antigens other than CD1a, CD3, CD4, CD13, CD19, CD20, CD21, CD22, CD25, CD30, CD31, CD33, CD34, CD37, CD39, CD40, CD44, CD47, CD52, CD56, CD66e, CD70, CD72, CD73, CD74, CD79, CD79b, CD80, CD86, CD117, CD138, CD194, CD205, CD227, CD248, and CD363.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 21-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 16 and 21-48:  Independent claim 16 is ambiguous because it is unclear to whom the product of Formula IB2 is being administered.  For example, is the product administered to a subject in need thereof or a petri dish?  Applicant is respectfully requested to clarification the invention in order that one may readily ascertain what is being claims.  Since claims 21-48 depend upon independent claim 16 for clarity, those claims are also vague and indefinite.
	Claim 22, line 3:  The claim recites the limitation "the following radicals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (Note(s):  Applicant should consider deleting ‘the following radicals’.
	Claim 24, line 10:  The claim is ambiguous because it is unclear what specific cleavage site(s) Applicant is referring to that are recognize or compatible with the structure of the instant invention.
	Claim 25:  The claim is ambiguous because the variable A cannot be a hydrogen atom.  Specifically, claim 25 depends from independent claim 16 which defines the variable A as an aryl or a cycloalkyl radical.
	Claims 32 and 33:  Claim 32 is ambiguous because of the phrase ‘K is a site of cleavage by an enzyme’ (see line 1) and ‘K is a recognition site’ (see line 4).  Specifically while those sites are cleaved by enzymes, it is unclear what those actual substances are.  In other words, Applicant has identified that types of enzymes that may cleave the sites, but the actual site itself is indefinite.  Since claim 33 depend upon claim 32 for clarity, the claim is also vague and indefinite.
	Claim 36:  The claim is confusing because it is unclear whether the definition of the variable P therein is within the scope of independent claim 16 from which it depends.  In particular, it appears from Applicant’s claim wording that the definitions of P in both claims are not consistent with one another.
	Claim 40, lines 3-4:  The claims are ambiguous because it is unclear exactly what specific CD antigen identification numbers are between CD1a and CD363.  Specifically, CD number is not necessarily sequential order and some numbers are used in conjunction with alpha and others are not.  Thus, the claim reads on values that currently are not known.  Applicant is respectfully requested to clarify the CD antigen identification numbers between CD1a and CD363 that are being referenced in the claim.
	Claim 40, lines 37-38:  The phrase ‘the antigen of general formula MTX1, MTX2, PECAM, thrombomodulin, Tn, cathepsin D, TYRO-3, MER, or a PF4/heparin complex’ is ambiguous.  It is unclear what portion of the phrase does ‘general formula’ refer to.

PRIORITY DOCUMENT
Once again, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/904,353, filed on 1/11/2016.
            Note(s):  It is duly noted that while Applicant has submitted the priority document, France 1356837, filed 7/11/2013, it is duly noted that the document is not in English.  In addition, it is noted that an English translation was not provided for the record.  Thus, Applicant’s priority date of the instant invention is that of the 371 of PCT/FR2014/051802 filed 7/11/2014.  Hence, Applicant is entitled to the 7/11/2014 date of the PCT application because support for the full scope of the claimed invention is found therein.

COMMENTS/NOTES
For clarity of claim 21, Applicant is respectfully requested to replace ‘the’ in line 1 with ‘The’ to indicate that it is the beginning of the claim.

For clarity of claim 24, line 11, it is respectfully requested that ‘the’ be replaced with ‘a; as one of the definitions of the variable ‘K is a hydrazino radical that is optionally attached to a 
    PNG
    media_image1.png
    41
    75
    media_image1.png
    Greyscale
 radical’.

For clarity of claim 24, line 15, it is respectfully requested that ‘chemical spacer’ be replaced with ‘spacer’ for consistency with terminology in claims 27 and 28.

For clarity of claim 29, it is respectfully requested that ‘an integer’ is inserted after ‘the radical’.

For clarity of claim 30, it is respectfully requested that Applicant replace ‘from 2-3’ with ‘2 or 3’ as the value can only be an integer and as such the phrase ‘2-3’ indicates that any value thereof (including fractions) is possible.

For clarity of claims 47 and 48, it is respectfully suggested that Applicant insert ‘an integer’ after ‘t is’.

It should be noted that no prior art is cited against the instant invention.  The closest art is Applicant’s own work (US Patent No. 10,307,488) which discloses structurally similar compounds.

Due to the fact that some of the 112 rejections would possibly require extensive modifications to the claims, it was deemed necessary to send a written communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 30, 2021